DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1, 2, 5, 6, 7, 9, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 (for claims 1, 5, and 7), 5, 6, and 4, respectively of U.S. Patent No. 11,009,043 in view of US 7,193,342 to Casey et al. Although the claims at issue are not identical, they are not patentably distinct from each other because they are not patentably distinct from one another.  The application claims are broader in at least one aspect and also recite additional features not claimed in the patent claims.
Regarding the broadening aspect of the application claim(s), the following comparison between the patent claim(s) and the application claim(s) highlights (see underlined features in the patent claim(s)) what elements have been excluded in the presentation of the application claim(s).


Patent Claim 
Application Claim
1. A turbo compressor for compressing a gas and supplying the compressed gas to outside, the turbo compressor comprising: 
a compression gas inlet for sucking the gas; 
a first impeller for compressing the gas sucked through the compression gas inlet; 
a second impeller for compressing the gas compressed by the first impeller; 
a compression gas outlet for discharging the gas compressed by the second impeller, to outside; 
a compression unit comprising compression gas channels connected from the compression gas inlet to the compression gas outlet; 
a motor having an end coupled to the first impeller and another end coupled to the second impeller to rotate the first and second impellers, and comprising a rotary shaft extending along a first central axis; 
a housing comprising a motor accommodation space to accommodate the motor; 
an intercooler comprising air-cooling channels through which the gas flows, and provided on the compression gas channels located between the first and second impellers, wherein the air-cooling channels penetrate through and are hidden in the housing; and 
a water-cooling channel for circulating a cooling liquid to cool the housing, 
wherein the water-cooling channel comprises: 
a plurality of unit water channels extending along the first central axis and spaced apart from each other along a circumferential direction of the first central axis; 
a plurality of rear water channels for connecting rear ends of the unit water channels, the rear water channels being extended in the circumferential direction of the first central axis; and 
a plurality of front water channels for connecting front ends of the unit water channels, the front water channels being extended in the circumferential direction of the first central axis, such that the entire water-cooling channel is formed in a zigzag shape along the circumferential direction of the first central axis and surrounds a whole inner wall of the housing, 
wherein the water-cooling channel is provided to exchange heat with the gas contained in the air-cooling channels,
 wherein the air-cooling channels are positioned at an outer side of the water-cooling channel in radial directions of the first central axis.

a compression unit comprising: 
a compression gas inlet for sucking the gas; 
an impeller for compressing the gas sucked through the compression gas inlet; 
a compression gas outlet for discharging the gas compressed by the impeller; and 
a compression gas channel connected from the compression gas inlet to the compression gas outlet; 
a motor comprising a rotary shaft having a front end coupled to the impeller, to rotate the impeller; 
a housing having a motor accommodation space to accommodate the motor; and 
a cooling gas channel passing through the motor accommodation space and enabling circulation of a cooling gas contained therein, 
wherein the compression gas channel is spatially separate from the cooling gas channel and thus the gas in the compression gas channel does not permeate into the cooling gas channel.


Thus it is apparent, for the broadening aspect, that patent claim 1 includes features that are not in application claim 1.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer,  Since application claim 1 is anticipated by patent claim 1, with respect to the broadening aspect, then application claim 1 is obvious over patent claim 1 with respect to the broadening aspect.
With respect to the additional features recited in application claim 1, patent claim 1 fails to recite that the compression gas channel is spatially separate from the cooling gas channel and thus the gas in the compression gas channel does not permeate into the cooling gas channel.  However, US 7,193,342 to Casey et al teaches an air cooling circuit which is separate from any other gas flow.  Since the patent claim recites a turbo compressor with an enclosed motor with air cooling, and Casey teaches an improvement to air cooling circuits by enclosing the circuit so that no other gas permeates the cooling gags circuit, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbo compressor of patent claim 1 by 
For dependent application claim(s) 2, 5, 7, 6, 9, and 10, the recited limitation(s) are contained in patent claim(s) 1, 1, 1, 5, 6, and 4, respectively.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,863,430 to Lee in view of US 7,193,342 to Casey et al.
Regarding claim 1, Lee teaches a turbo compressor (col. 1, ll. 44-48) for compressing a gas such as air and supplying the compressed gas to outside, the turbo compressor comprising: a compression unit comprising: a compression gas inlet (5) for sucking the gas; an impeller (2) for compressing the gas sucked through the compression gas inlet; a compression gas outlet (6) for discharging the gas compressed by the impeller; and a compression gas channel connected from the compression gas inlet to the compression gas outlet (Fig. 2); a motor (3) comprising a rotary shaft (7) having a front end coupled to the impeller, to rotate the impeller (Fig. 2); a housing (4) having a motor accommodation space (Fig. 2) to accommodate the motor; and a cooling gas channel (40) passing through the motor accommodation space (Fig. 2) and enabling circulation of a cooling gas contained therein, but fails to teach that the compression gas channel is spatially separate from the cooling gas channel and thus the gas in the compression gas channel does not permeate into the cooling gas channel.
Casey teaches a means for cooling an enclosed motor (col. 1, ll. 41-50), wherein a cooling gas channel is spatially separate from any other gas flow so that exterior gas does not permeate into the cooling gas channel (col. 7, ll. 15-26).
Casey also teaches that separating a cooling gas circuit from exterior gas avoids contamination from debris in the exterior environment which could reduce the effectiveness of the motor (col. 7, ll. 15-26).  Lee also teaches a device with an enclosed motor using cooling air (col. 5, ll. 24-28).  Because both Casey and Lee teach devices with enclosed motors and Casey teaches that using a closed cooling gas circuit benefits operation of an enclosed motor, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbo compressor of Lee by using a closed cooling gas circuit as taught by Casey in order to improve motor efficiency by eliminating contaminants from the cooling gas (Casey col. 7, ll. 15-26).
Regarding claim 2, Lee as modified by Casey teaches turbo compressor of claim 1 (as set forth above), wherein the cooling gas channel comprises gas channels (Lee 40) penetrating through the housing to cool the housing (Lee Fig. 1).
Regarding claim 3, Lee as modified by Casey teaches turbo compressor of claim 1 (as set forth above), further comprising a cooling fan (Casey 66) for circulating the cooling gas contained in the cooling gas channel.
Regarding claim 4, Lee as modified by Casey teaches turbo compressor of claim 3 (as set forth above), wherein the cooling fan is provided at a rear end of the rotary shaft and is rotated by rotational force of the rotary shaft (Casey Fig. 2).
Regarding claim 5, Lee as modified by Casey teaches turbo compressor of claim 1 (as set forth above), further comprising a cooling water channel (Lee 10) for enabling circulation of a cooling liquid therein.
Regarding claim 6, Lee as modified by Casey teaches turbo compressor of claim 5 (as set forth above), wherein the cooling water channel comprises water channels penetrating through the housing to cool the housing (Lee Fig. 1).
Regarding claim 7, Lee as modified by Casey teaches turbo compressor of claim 5 (as set forth above), wherein the cooling water channel is configured to exchange heat with the cooling gas contained in the cooling gas channel (Lee col. 5, ll. 55-59).
Regarding claim 8, Lee as modified by Casey teaches turbo compressor of claim 6 (as set forth above), wherein the cooling gas channel comprises gas channels penetrating through the housing to cool the housing (Lee Fig. 1), and wherein the gas channels penetrating through the housing and the water channels penetrating through the housing extend along a length direction of the rotary shaft (Lee Fig. 2a-2b) and are alternately arranged along a circumferential direction of the rotary shaft (Lee Fig. 1).
Regarding claim 9, Lee as modified by Casey teaches turbo compressor of claim 7 (as set forth above), wherein cooling fins (Casey 100) capable of increasing heat exchange efficiency are provided between the cooling water channel and the cooling gas channel.
Regarding claim 10, Lee as modified by Casey teaches turbo compressor of claim 1 (as set forth above), wherein the housing comprises: an inner housing (formed by wall 112 of Casey) having the motor accommodation space (Casey Fig. 2-3); and an outer housing (formed by 94 of Casey) surrounding the inner housing (Casey Fig. 3), and wherein the cooling gas channel is provided between an outer surface of the inner housing and an inner surface of the outer housing (Casey Fig. 3).
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Those references cited but not relied upon in any rejection are cited due to their teachings of similarly configured casing fluid cooling circuits.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372.  The examiner can normally be reached on Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM W BROWN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745